B.UCHWALTER, P. J.
John Seitz brought this action against Wm: Leppley in the Butler Common Pleas for damages for slander. The first cause of action set 'forth, that Leppley, in publishing this slander, did so for the purpose of driving Seitz out of business, and averred malice, stating that Leppley spoke and published 'of and concerning him the false and malicious words to the following effect: “he (Seitz) is-killing arid selling diseased cattle.”
A demurrer was filed to this cause of action by Leppley, which was overruled and an answer was'.then-filed generally .denying, the cause of action. Upon a verdict being entered for Seitz, Leppley filed a motion for- judgment on the pleadings as to this cause of action. The motion was overruled and judgment, entered on the verdict. '• ■
Leppley prosecuted error upon this .motion, the contention'being that the petition did not state a causé "of action in that the slander-bus satement was not set out haec verba. The Court .of Appeals held':
. 1. In ,'ari action for.' slan'de'r, the specific ' words constituting the slander charged 'must be set forth, except ■ where' statute, permits'' otherwise, as does 11341 GC., with reference to • obscene words: . -¡,. •
2. “In an action for slander, the .words spoken are presumed to have been spoken in the English language, unless the contrary is made to appear, and if spoken in a foreign tongue, there can be no recovery unless the words are set out in the tongue in which they were spoken, followed by a translation into English.” Heeney v. Kilbane, 59 OS. 499.
3. The Court below committed error in overruling the motion for judgment non obstante verdict, and judgment will be reversed and rendered for Leppley.
Judgment reversed.